719 S.E.2d 35 (2011)
STATE
v.
Shelton GLADNEY.
No. 497P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Shelton Gladney, Smithfield, for Gladney, Shelton.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of November 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 8th of December 2011."